STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

TOM C. MILLER NO. 2022 CW 0685
VERSUS
JOSE GUSTAVO ERAZO, GABISA AUGUST 29, 2022

INSURANCE COMPANY AND
LIBERTY MUTUAL INSURANCE
COMPANY

 

In Re: Liberty Personal Insurance Company, applying for
supervisory writs, 19th Judicial District Court,
Parish of East Baton Rouge, No. 665938.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT GRANTED. The trial court’s May 6, 2022 judgment
vacating in part the October 27, 2021 judgment is reversed. The
plaintiff’s “motion to vacate” is an impermissible second motion
for new trial, which the trial court erred as a matter of law in
granting. See Clark v. Board of Trustees of Clerks of Court
Retirement & Relief Fund, 292 So.2d 874, 876 (La. App. Ist
Cir.), writ denied sub nom., Watermeier v. Board of Trustees of
the Clerks of Court Retirement & Relief Fund, 294 So.2d 836. 876
(La. 1974). The plaintiff’s motion to vacate the October 27,
2021 judgment is denied. These issues may be raised on appeal.

 

JMM
PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

O.Swl)

DEPUTY CLERK OF COURT
FOR THE COURT